 Case: 1:19-cv-02446-SO Doc #: 13 Filed: 04/30/20 1 of 1. PageID #: 77




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION



JEFF DEFIORE,                                )       Case No.: 1:19 CV 2446
                                             )
       Plaintiff                             )       JUDGE SOLOMON OLIVER, JR.
                                             )
       v.                                    )
                                             )
CITY OF LYNDHURST, OHIO, et al.,             )
                                             )
       Defendants                            )       ORDER




       The court held a telephonic status conference with counsel for the parties in the within case

on April 30, 2020, at 10:30 a.m. After discussion with the parties, the court determined that

Alternative Dispute Resolution would be useful. This case is hereby referred to Magistrate Judge

Jonathan D. Greenberg to conduct a settlement conference as soon as possible after July 15, 2020.

       IT IS SO ORDERED.



                                                     /s/ SOLOMON OLIVER, JR.
                                                     UNITED STATES DISTRICT JUDGE


April 30, 2020
